DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/18/2022 has been entered.
 
Drawings
The drawings filed 12/27/2021 and 7/18/2022 contain new matter. 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “zip tie” and “carrying strap” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ghilardi (WO 96/29256) in view of Cook (US 2,080,252) and Russell (US 2011/0155794).
Regarding claims 1, Ghilardi discloses bag (1) capable of shipping goods in the mail order business with a front side, a back side, a left side, a right side, a bottom side and a bag opening (top) comprising 5an opening edge for inserting and removing the goods, comprising Back-side closure means (12) are arranged on the back side at a back-side distance to the opening edge (Fig. 5), first front-side closure means (11) are arranged on the front side with a first front 10distance to the opening edge and second front closure means (Fig. 5, bottom 11) are arranged with a second front distance to the opening edge, and wherein the first front-side distance is smaller than the second front-side distance and the back-side distance is smaller than the first front-side distance, so that the bag opening becomes closable by turning over an 15upper region of the back side to the front side and connecting the back-side closure means with the first front-side closure means to provide a larger bag volume or with the second front-side closure means to provide a smaller bag volume. See Figs. 1-9. Ghilardi does not disclose the loops and zip tie as claimed. 
Cook, which is drawn to a bag, discloses5 back-side closure means have at least one back-side loop (27 or 30), a first front-side 18closure means having at least one first front-side loop (23, other 30, or other 37) and a second front-side 19closure means have at least one second front-side loop (other 23, other 30, or other 37), wherein the at least one 20back-side loop can be connected with the aid of a tying means (24 or 33) to the at least one first front-side loop or to the at least one second front-side loop. See Figs. 1-20. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use loops and connect them by tying means, as disclosed by Cook, in order to secure the bag in closed position. 
Russell, which is drawn to a bag, discloses the common usage of different tying means that include a zip tie. See [0021].  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a zip tie in order to secure the bag in a closed position such that the zip tie is capable of going through both the back-side loop and the first front-side loop 4through both the back-side loop and the second front-side loop thereby providing a connection secured against unauthorized opening by third parties without 24an additional tool.
Regarding claims 2 and 3, Ghilardi discloses the claimed invention except for the specific distances as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the distances as claimed in order to close the bag, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.

Claim 5, 7-9, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghilardi, Cook, and Russell as applied above in further view of Brockhaus (US 4,679,242).
Regarding claims 5, 19 and 20, Ghilardi does not disclose compression means. Brockhaus, which is drawn to a bag, discloses on a left side and on a right side lateral (and bottom if needs be) compression means (67) that are 10arranged for gathering the left side and the right side so that the larger bag volume or the smaller bag volume can be reduced, thereby holding the goods in the bag in place. See Figs. 1 and 18; and col. 6, ll. 5-11. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use compression means, as disclosed by Brockhaus, on the bag of Ghilardi in order to better secure items therein. 
Regarding claim 207, the lateral compression means are formed by snap fastener means, which are spaced apart from a front plane spanning across the front side and from a back plane spanning across the back side. See Fig. 1. 
Regarding claim 8, Ghilardi, as modified above, discloses the claimed invention except for zipper fasteners. It would have been an obvious matter of design choice to use zipper fasteners as claimed since Applicant has not disclosed that zipper fasteners solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the compression means as disclosed above.
Regarding claims 9 and 11, Ghilardi, as modified above, sufficiently discloses the claimed invention. See Brockhaus; Figs. 1 and 18; and col. 6, ll. 5-11.
Regarding claim 12, Ghilardi, as modified above, discloses the claimed invention except for zipper means. It would have been an obvious matter of design choice to use zipper means as claimed since Applicant has not disclosed that zipper means solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the compression means as disclosed above. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ghilardi, Cook, Russell, and Brockhaus as applied above in further view of Freedman (US 6,257,472).
Regarding claim 6, Ghilardi, as modified above, discloses 15the lateral compression means spaced apart from a front plane spanning across the front side and from a back plane spanning across the back side, but does not disclose Velcro. See Fig. 1. Freedman, which is drawn to a bag, discloses using a Velcro. See Fig. 4; and col. 4, ll. 20-26. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use Velcro for the compression means, as disclosed by Freedman, on the bag of Ghilardi in order to better secure items therein. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ghilardi, Cook, Russell, and Brockhaus as applied above in further view of Freedman (US 6,257,472).
Regarding claim 10, Ghilardi, as modified above, does not disclose Velcro. Freedman, which is drawn to a bag, discloses using a Velcro. See Fig. 4; and col. 4, ll. 20-26. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use Velcro for the compression means, as disclosed by Freedman, on the bag of Ghilardi in order to better secure items therein by expanding or compressing the bag. 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghilardi, Cook, and Russell as applied above in further view of Greenwood et al. (US 10,011,394).
Regarding claim 13, Ghilardi does not disclose a window as claimed. Greenwood, which is drawn to a bag, discloses 20 the bag having a shipping window unit (32) with an opening (Fig. 7) for inserting a shipping label (33) into the shipping window unit, a closure flap (30) for closing the opening, so that the shipping label does not fall out of the shipping window unit. See Fig. 7. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a shipping window, as disclosed by Greenwood, on the bag of Ghilardi in order to ship the bag to a specific destination.   
Regarding claim 15, Ghilardi does not disclose the bag as claimed. Greenwood disclose a bag that is a reusable, returnable mailing bag. See Abstract. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the bag of Ghilardi be reusable and returnable, as disclosed by Greenwood, in order to realize a return value on the cost of shipping.
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ghilardi, Cook, and Russell as applied above in further view of Confoy et al. (US 2010/0209019).
Regarding claim 2514, Ghilardi does not disclose a strap. Confoy, which is drawn to a bag, discloses a carrying strap (18) that is arranged on a front side and on a back side such that the bag can be used by the recipient as a carrying bag after the goods have been delivered to a recipient. See Abstract and Fig. 2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a strap as disclosed by Confoy on the bag of Ghilardi in order to facilitate the carrying of the bag. 

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734